Citation Nr: 1446936	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has a current diagnosis of hypertension and has sought treatment for the disease for over a decade.  See letter from D.A. M.D. in February 2008.   The Veteran served in Vietnam from September 1967 until August 1968 as a police patrolman at the Phun Cat Air Force Base.

The Board is of the opinion that it has insufficient medical evidence of record to make a decision on the Veteran's claim for hypertension and believes it is necessary to provide the Veteran with an additional VA examination to obtain an opinion regarding the etiology of the Veteran's hypertension.

The Board is cognizant that there is no VA presumption for service connection for hypertension as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009). The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association." Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board recognizes that the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id.  Thus, the NAS findings suggest that there is some evidence that hypertension may be caused by factors other than "smoking, aging, and genetics."  At the hearing, the Veteran maintained that he did not have the typical risk factors for hypertension.  Therefore, he believed his hypertension was due to herbicide exposure.  In light of the foregoing, the Board will afford the Veteran a VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by a physician (M.D.) to determine whether the Veteran has hypertension due to exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed. All indicated testing must be conducted.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following:

a) Is it at least as likely as not (50 percent or greater probability) that hypertension, is etiologically related to in-service herbicide exposure.* 

*The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, readjudicate the Veteran's claim for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

